Cole, J.
1. Railroads: taxation, etc. I. So far as the question involved in this case relates to the taxes assessed for the year *1231862, the views of the different members of this court may be found stated at some length in the case of The City of Davenport v. The Mississippi and Missouri Railroad Company, 16 Iowa, 348. The court being equally divided in. opinion upon the question as to the power of the city to levy taxes upon the real property of the plaintiff, used for railroad purposes, situated within the city limits, the judgment of the District Court upon that branch of the case will stand affirmed. See § 5 of Laws of Tenth General Assembly. (1864), page 21.
2. - Rolling stock. II. As to the right of the city to levy taxes upon the rolling stock of the plaintiff, this court is a unit, agreement -with, the court below, for the reasons stated in the case of The City of Davenport v. Mississippi and Missouri Railroad Company, supra, and the judgment of the District Court thereon is therefore affirmed.
3. - Method of taxation. III. As to the taxes levied for the years 1857, 1858, 1859 and 1860, and which were levied during the time the Code of 1851, § 462, and the Law of 1858, § 7 (see Laws of 1858, page 308) were in force, directing and providing that the property of corporations constructing railways, &e., shall'be taxed through the shares of the stockholders, the right to levy for the different years, rests on different provisions of the city charters.
The city charter in force when the taxes for 1857 were levied, gave the city council the power to “levy, in any year, in the manner now provided by law, a tax not to exceed one-half of one per cent,” &e. The manner provided by law for the levy of a tax upon railroad property when that city charter was passed, and when the tax was levied, was through the shares of the stockholders. By virtue of what authority, under this provision, the city can levy a tax in a manner not provided by law, but contrary to it, is difficult to conceive. It is clear that it cannot be done* The clause of the amended city charter, under which the *124taxes for tbe years 1858, 1859 and 1860 were levied, authorized the city council “ to collect taxes to defray the current expenditures, and pay the debts of the city, provided, that the taxes for any one year shall not exceed one per cent,” &c. Under this power given by the city charter, the same question in substance is presented, as that discussed in the case of The City of Davenport v. The Mississippi and Missouri Railroad Company, supra, and the same disposition of it is made in this case as in that.
The judgment of the District Court is
Affirmed.